Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Suzuki teaches an antenna device that comprises an antenna structure and an antenna feed line feeding the antenna structure, a three-dimensional shape structure comprising at least one portion on which the antenna structure is arranged, a substrate extending in a substrate plane, the substrate comprising a first side and an opposite second side, and the three-dimensional shape structure being arranged on the first side of the substrate, however, the prior art fails to teach at least one portion of the three-dimensional shape structure protrudes from the substrate plane and is spaced apart from the substrate in a contactless manner so that the antenna structure arranged thereon is also spaced apart from the substrate spatially and in a contactless manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845